IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,149




EX PARTE JAMES CURTIS FIELDS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 619235 IN THE 179th DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to twenty-five years’ imprisonment.  He did not appeal his conviction.
            The Applicant seeks an out-of-time appeal.  Specifically, he contends that the waiver of his
right to appeal in this cause was premature because the trial court did not follow the plea agreement
for a twenty-five year sentence when it sentenced him to forty years’ imprisonment as set out on the
judgment.
  
            The trial court has determined that the plea agreement was followed, but that a clerical error
was made on the judgment.  The trial court has corrected this error by entering a judgment nunc pro
tunc reflecting the Applicant’s sentence as twenty five years’ imprisonment.    
            Therefore, we order the officials at the Texas Department of Criminal Justice, Correctional
Institutions Division, to correct the Applicant’s records, if they have not already done so, to show
that he received a twenty five year sentence in the judgment of conviction in Case No. 619235 from
the 179th Judicial District Court of Harris County. 
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Correctional
Institutions Division and Parole Division.
 
Delivered: May 6, 2009
Do Not Publish